UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA

-v- No. 16-cr-719-2 (RJS)
ORDER
TONY GARCIA,

Supervisee.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

On January 22, 2020, Supervisee admitted to the two specifications set forth in the
Probation Office’s December 16, 2019 amended violation of supervised release report. IT IS
HEREBY ORDERED THAT sentencing shall take place on Wednesday, February 26, 2020 at
10:00 a.m. in Courtroom 11B of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
St., New York, New York, 10007. The Probation Office is directed to provide an updated report
and sentencing recommendation by Wednesday, February 5, 2020. The government’s sentencing
submission is due by Wednesday, February 12, 2020 and Supervisee’s sentencing submission is
due by Wednesday, February 19, 2020.

SO ORDERED.

Dated: January 22, 2020
New York, New York

 

 

 

CHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
